PER CURIAM.
We reverse the final judgment in defendant’s favor entered after the court granted defendant’s motion for directed verdict. The trial court abused its discretion in denying plaintiffs motion for continuance after allowing plaintiffs counsel to withdraw on the day of trial. Castle Club Corp. v. Liberty Int’l, Inc., 598 So.2d 263 (Fla. 3d DCA 1992); Hub Financial Corp. v. Olmetti, 465 So.2d 618 (Fla. 4th DCA 1985). The record does not demonstrate that defendant would have been prejudiced by allowing plaintiff a continuance to obtain new counsel. Castle Club Corp., 598 So.2d at 263.
Reversed and remanded for a new trial.